Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 6, 2022 has been entered.
Claims 1 and 3-11 remain pending in the application, and are examined. Claim 2 is canceled.
Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed December 7, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (US Pub. No. 2017/0185815; already of record) in view of Pollack et al. (US Pub. No. 2016/0025756; hereinafter Pollack; already of record).

Regarding claim 1, Itoh discloses a method to handle sample tubes in a diagnostic laboratory automation system comprising a control device and a tube analyzing device ([0005], [0014], Fig. 1) wherein the tube analyzing device comprises a tube identification reader ([0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5), a tube type recognition unit ([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6), and a tube consistence unit ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8). The method comprises: 
	reading a tube identification of a sample tube by the tube identification reader to determine sample type in the sample tube ([0025], [0037], [0043], a bar code on the sample container is read, see Fig. 2 at imaging section 25, see Fig. 3 at ST5). 
	Identifying tube type by the tube type recognition device ([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6). 
	Determining sample consistency of the sample in the sample tube by the tube consistence unit ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8).
	Sending the sample type, the tube type, and the sample consistency to the control device ([0040], the control device transfers sample containers if the results from the imaging unit do not match the bar code data, or the liquid level is beyond a reference range. Therefore, the control unit receives the sample type, the tube type, and the sample consistency).
	Determining a construed sample type and a confidence level of the construed sample type by the control device from the tube type, and the consistency of the sample in the tube ([0040], [0046], see Fig. 4. The confidence level is the number of mismatches, i.e. if any of the tube type and sample consistency do not match with an acceptable level, this adds a value of one to the confidence level. Further, the construed sample type can be considered to be either a properly characterized test tube (i.e. no mismatches) or an error test tube (i.e. at least one mismatch)).
	Checking by the control device whether the sample type matches the construed sample type ([0046], see Figs. 3-4). In the case of a mismatch, changing a used sample type from the sample type to the construed sample type only if the confidence level is above or equal to a predetermined confidence level ([0046]-[0049], In the event the information doesn’t match, an error is determined, and the erroneous container is removed from the test line. The predetermined confidence level can therefore be considered to be one mismatch, where one or more mismatches will result in the test tube being reassigned from its original sample test tube assignment to an error test tube assignment). 
	Handling the sample tube by the diagnostic laboratory automation system according to the used sample type ([0046]-[0049], In the event the information does match, i.e. the container retains its original assignment, the container is sent to its normal processing unit. If not, the container is reassigned to an error test tube assignment, and sent to an error rack, see Figs. 3-4).
	Itoh fails to explicitly disclose:
a sample color determination unit;
determining sample color of a sample in the sample tube by the sample color determination unit;
sending the sample color to the control device; and
determining a construed sample type and a confidence level of the construed sample type by the sample color.
	Pollack is in the analogous field of tube characterization (Pollack [0066]). Pollack teaches a sample color determination unit that determines sample color of a sample in a sample tube (Pollack [0205]-[0225], the characterization station may analyze images taken by one or more cameras at the station detect a sample fluid color, which is useful in confirming that the sample is likely what it purports to be), sending a sample color to a control device (Pollack; [0205]-[0225], [0066]-[0067], the information about physical attributes of the vessel are sent from the characterization station to a database, and are used in a processing station to determine how to interact with the sample), and determining a construed sample type and a confidence level of the construed sample type by a sample color (Pollack [0205]-[0225], the confidence level is the number of mismatches, i.e. if the sample type and sample color do not match, a value of one is added to the confidence level. If there are no mismatches, the confidence level is zero). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Itoh to include a sample color determination unit that determines sample color of a sample in a sample tube, sending the sample color to the control device, and determining a construed sample type and a confidence level of the construed sample type by the sample color as in Pollack. Pollack teaches that detecting a sample fluid color optically can be useful in confirming that the sample is likely what is purports to be (Pollack [0205]-[0225]).

Regarding claim 3, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses that one or more of determine the tube type: its cap geometry, its cap color, and/or its tube geometry (Itoh; [0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6).

Regarding claim 4, modified Itoh discloses the method according to claim 3. Modified Itoh further discloses that the tube type recognition device is a camera (Itoh [0031]).

Regarding claim 5, modified Itoh discloses the method according to claim 4. Modified Itoh further discloses that a control unit of the camera determines the cap geometry and cap color by image processing (Itoh; [0031], [0042], [0044]).

Regarding claim 7, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses that the tube identification reader is a barcode reader that reads a barcode attached to the sample tube (Itoh; [0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5).

Regarding claim 8, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses a diagnostics laboratory automation system configured to perform the method (Itoh; see Fig. 1 at sorting apparatus for laboratory testing, [0061], [0017], a CPU controls the operation of each section).

Regarding claim 9, Itoh discloses a diagnostic laboratory automation system (see Fig. 1 at sorting apparatus for laboratory testing, [0061], [0017], a CPU controls the operation of each section). The diagnostic laboratory automation system comprises: 
	a control device ([0005], [0014], [0017] Fig. 1). 
	A tube-analyzing device ([0005], [0014], [0017] Fig. 1). The tube-analyzing device comprises,
	a tube identification reader, wherein the tube identification reader is configured to read a tube identification of a sample tube to determine a sample type in the sample tube ([0025], [0037], [0042], [0043], a bar code on the sample container is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST5).
	A tube type recognition unit, wherein the tube type recognition device is configured to identify the type of tube ([0042], [0044], the tube length, diameter, and shape and color of the stopper is read from the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST6).
	 
	A tube consistence unit, wherein the tube consistence unit is configured to determine the consistency of the sample in the tube ([0039]-[0040], [0042], [0047], the CPU detects a position of the liquid level of the sample using the image, see Fig. 2 at imaging unit 25, see Fig. 3 at ST8).  
	The control device is configured to receive the sample type, the tube type, the consistency of the sample ([0040], the control device transfers sample containers if the results from the imaging unit do not match the bar code data, or the liquid level is beyond a reference range. Therefore, the control unit receives the sample type, the tube type, and the sample consistency). The control device is configured to determine a construed sample type and a confidence level of the construed sample type from the type of tube, and the consistency of the sample in the tube ([0040], [0046], see Fig. 4. The confidence level is the number of mismatches, i.e. if any of the tube type and sample consistency do not match with an acceptable level, this adds a value of one to the confidence level. Further, the construed sample type can be considered to be either a properly characterized test tube (i.e. no mismatches) or an error test tube (i.e. at least one mismatch)). The control device is configured to check whether the sample type matches the construed sample type ([0046], see Figs. 3-4) and to change a used sample type from the sample type to the construed sample type in the case of a mismatch only if the confidence level is above or equal to a predetermined confidence level ([0046]-[0049], In the event the information doesn’t match, an error is determined, and the erroneous container is removed from the test line. The predetermined confidence level can therefore be considered to be one mismatch, where one or more mismatches will result in the test tube being reassigned from its original sample test tube assignment to an error test tube assignment).
	Itoh fails to explicitly disclose:
a sample color determination unit, wherein the sample color determination unit is configured to determine the sample color of the sample in the sample tube;
the control device is configured to receive the color of the sample; and 
the control device is configured to determine a construed sample type and a confidence level of the construed sample type from the color of the sample.
	Pollack is in the analogous field of tube characterization (Pollack [0066]). Pollack teaches a sample color determination unit that is configured to determine the sample color of the sample in the sample tube (Pollack [0205]-[0225], the characterization station may analyze images taken by one or more cameras at the station detect a sample fluid color, which is useful in confirming that the sample is likely what it purports to be). A control device that is configured to receive the sample color (Pollack; [0205]-[0225], [0066]-[0067], the information about physical attributes of the vessel are sent from the characterization station to a database, and are used in a processing station to determine how to interact with the sample). The control device is configured to determine a construed sample type and a confidence level of the construed sample type from the color of the sample (Pollack; [0205]-[0225], [0066]-[0067], the confidence level is the number of mismatches, i.e. if the sample type and sample color do not match, a value of one is added to the confidence level. If there are no mismatches, the confidence level is zero). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Itoh to include a sample color determination unit that is configured to determine the sample color of the sample in the sample tube, and have the control device be configured to receive the color of the sample and determine a construed sample type and a confidence level of the construed sample type from the color of the sample as in Pollack, as Pollack teaches that detecting a sample fluid color optically can be useful in confirming that the sample is likely what is purports to be (Pollack [0205]-[0225]).
	Note: The instant Claims contain a large amount of functional language (ex: “configured to read a tube identification…”, “configured to determine the sample color…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 10, modified Itoh discloses the diagnostic laboratory automation system according to claim 9. Modified Itoh further discloses that the tube identification reader is part of a pre-analytic device (Itoh; [0042], [0043], [0017], see Fig. 1 at the sorting apparatus 10 being before the analyzers 12A-12F, Fig. 2 at sorting apparatus 10 including image capture unit 20, and Fig. 3 at the bar code being read in ST5 before normal processing ST11 or error processing ST10).

Regarding claim 11, modified Itoh discloses the diagnostic laboratory automation system according to claim 9. Modified Itoh further discloses a central automation logic unit configured to run a laboratory IT system, wherein the control device is located in the central automation logic unit (Itoh; [0017], the CPU can be considered a central automation logic unit configured to run a laboratory IT system, and the control device is located in the CPU).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Pollack, as applied to claims 1, 3-5 and 7-11 above, further in view of Streibl et al. (US Pub. No. 2016/0018427; hereinafter Streibl; already of record).

Regarding claim 6, modified Itoh discloses the method according to claim 1. Modified Itoh further discloses the tube consistence unit (see Claim 1 above at Itoh teaching the tube consistence unit at [0039]-[0040], [0042], [0047], Fig. 2, Fig. 3).
	Modified Itoh fails to explicitly disclose that the tube consistence unit is a laser liquid level detection unit that determines the consistency of the sample by scanning the sample tube.
	Streibl is in the analogous field of tube inspection (Streibl; [0008], [0054]). Streibl teaches a laser liquid level detection unit that determines the consistency of a sample by scanning a sample tube (Streibl [0184]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tube consistence unit in the method of modified Itoh to be a laser liquid level detection unit that determines the consistence of the sample by scanning the sample tube as in Streibl. Streibl teaches that a laser liquid level detection unit can provide the liquid level and volume of a sample tube (Streibl [0184]), which can be used to determine the route of a container through a laboratory automation system (Streibl [0199]).

Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 7-9 of their Remarks that the prior art of record does not teach determining a construed sample type and a confidence level of the construed sample type by the control device from the tube type, the sample color, and the consistency of the sample in the tube and, in the case of a mismatch, changing a used sample type from the sample type to the construed sample type only if the confidence level is above or equal to a predetermined confidence level. The Examiner respectfully disagrees. Itoh teaches, in the case of a mismatch, changing a used sample type from a sample type to the construed sample type only if the confidence level is above or equal to a predetermined confidence level, i.e. if at least a single variable selected from tube type and consistency of the sample does not match the read sample type, the type is changed from its original assignment to an error assignment. Therefore, the predetermined confidence level can be considered to be a single mismatch. Further, Pollack teaches determining sample color, and changing a used sample type to an error sample type if the sample color does not match its expected color (i.e. a single mismatch can be considered a predetermined confidence level). Therefore, the combination of Itoh and Pollack does teach the claimed limitation. For a more detailed explanation, please see the rejections of Claims 1 and 9 in the 35 U.S.C. 103 rejection of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                           
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798